Citation Nr: 1004602	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for osteoarthritis of the right knee, status post total knee 
replacement, effective from February 1, 2008, to include 
entitlement to a separate disability rating for instability 
of the right knee.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In May 2006, the Board remanded 
the appeal.  In a May 2007 rating decision, the Veteran was 
assigned a temporary total evaluation, effective December 4, 
2006, for the 13 months following his right knee surgery.  
Thereafter, a 30 percent rating was assigned effective from 
February 1, 2008.  In January 2008, the Board, among other 
things, denied the Veteran's claim for a disability rating 
in excess of 30 percent for osteoarthritis of the right 
knee, status post total knee replacement, effective from 
February 1, 2008.  In December 2008, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint 
motion which, in pertinent part, vacated and remanded this 
issue to the Board.  The Court specifically instructed the 
Board to consider whether a separate disability rating is 
warranted for instability of the right knee.  

The December 2008 Joint Motion notes that the Veteran no 
longer disputes the disability rating in effect for his 
right knee disability prior to the December 2006 knee 
replacement.  Therefore, the only issue before the Board is 
whether a rating higher than 30 percent may be granted on or 
after February 1, 2008, to include a separate disability 
rating for instability of the right knee.

In April 2009 the Board remanded these issues for further 
development.  They now return for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the right knee, status 
post total knee replacement, is manifested by extension to 5 
degrees, flexion to 120 degrees, and occasional pain and 
swelling.  

2.  The Veteran has slight instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent on and after February 1, 2008 for the Veteran's 
total right knee replacement are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5055, 5256-63 (2009).  

2.  A separate, 10 percent disability rating is warranted 
for instability of the right knee, but no higher.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss 
each piece of evidence.  See id.  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Id.

II. Increased Rating

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent on and after February 1, 2008 
for osteoarthritis of the right knee, status post total knee 
replacement (right knee disability).  For the reasons that 
follow, the Board concludes that a rating in excess of 30 
percent is not warranted for the Veteran's total knee 
replacement.  However, the Board finds that a separate 
disability rating is warranted for instability of the right 
knee.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  However, the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's right knee disability is rated under 
Diagnostic Code (DC) 5055, which provides a temporary total 
rating for one year following surgical implantation of a 
prosthetic knee joint.  38 C.F.R. § 4.71a (2009).  
Thereafter, DC 5055 provides for a 60 percent rating when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Id.  When 
there are intermediate degrees of residual weakness, pain, 
or limitation of motion, the knee is rated by analogy using 
diagnostic codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia 
and fibula).  Id.  The minimum evaluation under DC 5055 is 
30 percent.  Id.  

After the Veteran's December 2006 total knee replacement, he 
was afforded a VA examination in April 2007.  The Veteran 
reported that after his December 2006 total knee replacement 
he was "aggressive" in pursuing physical therapy and fell 
several times as a result.  Around the time of the 
examination he was going to the gym three days a week and 
doing several different exercises for his legs.  He walked 
20 to 30 minutes on the treadmill each day and could also 
walk about two blocks.  He reported that he had an 
occasional twinge and ache in his knee and that his balance 
was not as good as it was before surgery.  He was unable to 
kneel.  The Veteran stated that he took over-the-counter 
medication four days a week for his pain.  He reported 
crepitation but denied redness, swelling, or paresthesias.  

On examination, the Veteran walked with a slight limp, 
favoring the right leg.  He did not use any assistive 
devices.  The right knee had full extension to 0 degrees.  
Flexion was to 120 degrees and caused discomfort.  There was 
crepitus and clicking with active and passive range of 
motion.  There was also instability of the right knee.  The 
examiner stated that pain, weakness, instability, and 
reduced range of motion could limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  The examiner opined that the range of 
motion on repetitive use would be reduced from 5 to 10 
degrees.  The right knee had laxity on the valgus stress 
test.  McMurray testing was negative.  The right leg 
exhibited 5/5 strength.  There was no effusion.  Sensation 
was intact to a 10 gram monofilament with scattered areas of 
slightly decreased sensation, particularly around the 
surgical scars.  The right knee had a medial 4.5 centimeter 
scar that was well-healed and non-tender as well as an 18 
centimeter healed scar anteriorly that was non-tender to 
palpation.  There was no pedal or pretibial edema.  Pedal 
and posterior tibialis pulses were 2+ bilaterally.  The 
examiner's diagnosis was osteoarthritis of the right knee 
status post total knee replacement with residuals. 

In a July 2009 VA examination, the Veteran reported having 
no feeling from the area starting just above the superior 
scar and going just below the inferior scar on the right 
leg.  He also described increased fatigability and 
discomfort with use of the right leg.  The Veteran stated 
that since his total knee replacement there had been three 
episodes in which he "tweaked" his knee, causing it to swell 
up.  On each occasion the Veteran had to stay in bed for 
about three to four days and the knee took about two to 
three weeks to get better.  The Veteran also reported having 
increased joint swelling and being unable to completely flex 
the knee.  The Veteran reported that he did not take any 
medications for pain, but used to take over-the-counter 
medication prior to the total knee replacement.  The Veteran 
did not use any assistive devices.  

On examination, the Veteran had extension to 5 degrees and 
flexion to 120 degrees.  There was evidence of some painful 
motion.  The VA examiner also noted slight lateral and 
medial instability of the right knee, and confirmed that the 
lateral instability on valgus stress testing reported in the 
April 2007 VA examination was present in this examination as 
well.  The examiner opined that the approximate onset of 
this instability would have taken place after the December 
2006 total knee replacement, as prior VA examinations noted 
no evidence of lateral instability of the right knee.  

The examiner also noted a well-healed 19 centimeter scar 
going across the midline of the right knee.  There was no 
evidence of any hyperesthesia.  The Veteran did have some 
mild decreased sensation with the use of a monofilament in 
an area of the distal thigh going all the way around to the 
proximal leg.  No joint effusion or prepatellar effusion was 
noted.  Lachman's test was positive.  The examiner diagnosed 
the Veteran with osteoarthritis of the right knee, status 
post total knee replacement.  

In carefully reviewing the above evidence, the Board finds 
that a disability rating in excess of 30 percent is not 
warranted for the period commencing February 1, 2008.  While 
the Veteran has reported aching, discomfort, and 
fatigability of the right knee, and the April 2007 VA 
examiner opined that pain, weakness, instability, and 
reduced range of motion could limit functional ability 
during flare-ups or on repetitive use, there is no 
indication that the Veteran's painful motion and weakness 
are severe or chronic in nature, as required for a 60 
percent rating under DC 5055.  See 38 C.F.R. § 4.71a.  The 
Board notes in this regard that the Veteran is able to walk 
on the treadmill for 20 to 30 minutes, to exercise his knee, 
and to walk without an assistive device.  Moreover, there 
has been no loss of strength (the April 2007 VA examination 
shows 5/5 strength in the right leg) and the Veteran has 
only a slight limitation in extension of 5 degrees according 
to the July 2009 VA examination, with an additional 
limitation of motion of only 5 to 10 degrees with repetitive 
motion or during flare-ups according to the 2007 VA 
examination.  The Board therefore finds that the Veteran's 
pain and weakness are no more than moderate in nature.  
Finally, the Veteran's flare-ups with increased pain and 
swelling do not represent a chronic level of severe pain and 
weakness.  Thus, the Board finds that an evaluation of 60 
percent for chronic residuals consisting of severe painful 
motion or weakness is not warranted under DC 5055.  

Under DC 5055, an evaluation greater than 30 percent may 
also be warranted where the Veteran's right knee disability 
consists of intermediate degrees of residual weakness, pain 
or limitation of motion, in which case it is rated by 
analogy under diagnostic codes 5256 (ankylosis of the knee), 
5261 (limitation of extension), or 5262 (impairment of the 
tibia and fibula).  See 38 C.F.R. § 4.71a.  

With respect to DC 5256, there is no evidence of ankylosis 
of the right knee.  Thus, this code does not apply. 

Under DC 5261, a 0 percent disability rating is assigned for 
extension limited to 5 degrees; a 10 percent disability 
rating is assigned for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned 
for extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and 
a 50 percent disability rating is assigned for extension 
limited to 45 degrees.  See id.  Normal range of motion of 
the knee is extension to 0 degrees and flexion to 140 
degrees.  See id., Plate II.  

The April 2007 VA examination shows that the Veteran's 
extension was to 0 degrees.  The July 2009 VA examination 
shows that the Veteran's extension was to 5 degrees.  Thus, 
the Veteran is not entitled to a compensable rating under DC 
5261 for limitation of extension.  

Regarding DC 5262, there is no evidence of malunion or 
nonunion of the tibia and fibula.  Indeed, in the April 2007 
VA examination X-ray report, the VA examiner noted that the 
Veteran's total knee replacement presented with a 
satisfactory appearance.  Thus, DC 5262 does not apply. 

In short, the Veteran is not entitled to a rating in excess 
of 30 percent under DC 5055.  The Board finds that the 
minimum 30 percent disability rating already contemplates 
the Veteran's residual painful motion, weakness, crepitus, 
and flare-ups.  

The VA Office of General Counsel (GC) has held that 
limitation of motion and instability of the knee may be 
evaluated separately under diagnostic codes 5003 and 5257 
provided additional disability is shown.  See VAOPGCPREC 23-
97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  The 
Board finds that a separate rating for instability of the 
knee may also be warranted in the context of DC 5055 if the 
evidence establishes such instability. 

Under DC 5257, which pertains to impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
rating is assigned for slight impairment of the knee, a 20 
percent rating is assigned for moderate impairment of the 
knee, and a 30 percent rating is assigned for severe 
impairment of the knee.  See 38 C.F.R. § 4.71a.  

At the April 2007 VA examination, the examiner noted 
instability of the right knee and laxity on valgus stress 
testing.  At the July 2009 VA examination, the examiner 
observed slight lateral and medial instability of the right 
knee, and confirmed that the lateral instability on valgus 
stress testing reported in the April 2007 VA examination was 
present in this examination as well.  The examiner opined 
that the approximate onset of this instability would have 
taken place after the December 2006 total knee replacement, 
as prior VA examinations noted no evidence of lateral 
instability of the right knee.  

The Board finds that the Veteran has instability of the 
right knee, which occurred subsequent to the December 2006 
operation.  This instability was characterized as "slight" 
in the July 2009 VA examination, and there is no evidence 
that it is more severe.  Thus, the Veteran is entitled to a 
separate disability rating of 10 percent under DC 5257 for 
slight instability of the knee.  See id.  

The Board has also considered the application of other 
diagnostic codes.  In this regard, the Board notes that 
limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  See VAOPGCPREC 9-2004 
(September 17, 2004).

Under DC 5260, a 0 percent disability rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent disability rating is assigned when flexion is 
limited to 45 degrees; a 20 percent disability rating is 
assigned when flexion is limited to 30 degrees; and a 30 
percent disability rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  

Here, both the March 2007 and July 2009 VA examinations show 
that the Veteran had flexion of the right knee to 120 
degrees.  Thus, the Veteran is not entitled to a compensable 
rating under DC 5260.  

Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  See id.  However, a rating higher 
than 20 percent is not available under this code unless the 
Veteran is rated based on limitation of motion.  As 
discussed above, the Veteran's limitation of motion is not 
compensable under DC's 5260 and 5261.  Moreover, a separate 
rating would not be appropriate under DC 5003 as it would 
compensate the Veteran twice for the same disability in 
violation of the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2009) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

Here, the April 2007 VA examiner opined that pain, weakness, 
instability, and reduced range of motion could limit the 
Veteran's functional ability during flare-ups or on 
repetitive use.  The examiner stated that the additional 
limitation of motion would be about 5 to 10 degrees.  The 
Board notes that by its terms DC 5055 accounts for weakness, 
pain, and limitation of motion, providing a minimum 30 
percent disability rating for these and other residuals of 
the Veteran's right knee replacement.  Thus, given the fact 
that the Veteran's additional limitation of motion on 
repetitive use or during flare-ups is only 5 to 10 degrees, 
the Board finds that a higher rating for pain, weakness, and 
limitation of motion is not warranted under DeLuca.  

The Board has also considered DC 5258 (dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint); DC 5259 (removal of semilunar 
cartilage, symptomatic), and DC 5263 (for genu recurvatum).  
See 38 C.F.R. § 4.71a.  There is no evidence of record 
showing that the Veteran has dislocated semilunar cartilage 
with frequent locking and effusion into the joint.  
Moreover, the Board finds that the 30 percent rating under 
DC 5055 already compensates the Veteran for removal of the 
semilunar cartilage.  Therefore, a separate rating under DC 
5259 would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14.  Finally, there is no evidence that the 
Veteran has acquired traumatic genu recurvatum of the right 
knee.  Therefore, these diagnostic codes are not for 
application.

Finally, the Board has considered a separate rating for the 
Veteran's medial and anterior surgical scars from his 
October 1955 and December 2006 surgeries.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the 
same injury can be combined so long as the symptomatology 
for one condition is not "duplicative or overlapping with 
the symptomatology" of the other condition).  The April 2007 
VA examination report indicates that the Veteran's scars 
were well-healed and non-tender, with no other 
symptomatology noted.  Thus, the Veteran is not entitled to 
a separate rating for an unstable or painful scar under DC 
7804.  See 38 C.F.R. § 4.118 (2009).  Moreover, the 
Veteran's scars are not greater than 929 square centimeters 
and do not cover more than 5 percent of his body.  See id., 
DC's 7802, 7805, and 7806 (2009).  Accordingly, the Board 
finds that a separate disability rating for the Veteran's 
surgical scars is not warranted. 

The record contains no evidence demonstrating that the 
Veteran is entitled to a higher rating at any point since 
his claim for an increase.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  

The Board has also considered whether to the address the 
issue of a total disability rating based on individual 
unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 
(2009).  The Court recently held that a request for TDIU is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of 
a claim or as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability 
for which an increased rating is sought, then part and 
parcel of that claim for an increased rating is the issue of 
whether a total rating based on individual unemployability 
as a result of that disability is warranted.  Id at 455.  

Here, the Board finds that the issue of TDIU has not been 
reasonably raised by the record.  The April 2007 and July 
2009 VA examinations reflect that the Veteran was working as 
a security guard for about a year and a half prior to his 
bilateral knee replacement and stopped working thereafter.  
However, the April 2007 VA examination also reflects that 
the Veteran is a retired physical education teacher.  The 
Veteran has not alleged and the evidence does not show that 
the Veteran's residuals from his total knee replacement have 
prevented him from working since February 1, 2008, or that 
he is unemployable by virtue of his right knee disability.  
Accordingly, the issue of TDIU will not be addressed.  

Finally, the Board has considered whether the Veteran's 
claim should be referred for an extraschedular rating.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  However, in 
exceptional cases, extraschedular ratings may be assigned 
where the schedular evaluations are found to be inadequate.  
38 C.F.R. § 3.321(b) (2009).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the veteran's service-connected disability and the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule.  In that case, the 
assigned schedular evaluation is adequate, and no referral 
is required.  See VAOPGCPREC 6-96 (August 16, 1996); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the Veteran's osteoarthritis of the 
right knee, status post total knee replacement, does not 
warrant referral for extraschedular consideration.  His 
reported symptoms are those contemplated by the schedular 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  
The Veteran has not submitted evidence indicating that his 
right knee disability or the difficulties flowing from it 
constitute "such an exceptional or unusual disability 
picture . . . as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
As discussed above, while the Veteran stopped working as a 
security guard after his bilateral knee surgery, there is no 
evidence that the Veteran's residuals from his total knee 
replacement have caused marked interference with employment 
since February 1, 2008.  The record also shows that the 
Veteran is retired.  Further, there is no evidence that the 
Veteran's disability has caused frequent periods of 
hospitalization since February 1, 2008.  Thus, the Board 
finds that the available schedular evaluations are adequate 
to rate this disability, and therefore referral for 
extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 30 percent for osteoarthritis of the right knee, 
status post total knee replacement, and therefore the 
benefit-of-the-doubt rule does not apply.  However, the 
evidence shows entitlement to a separate disability rating 
of 10 percent for slight instability of the right knee.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, a letter sent to the Veteran in July 2006 informed the 
Veteran that in order to establish entitlement to an 
increased rating, the evidence must show that his service-
connected disability has gotten worse.  It also informed the 
Veteran that a disability rating from 0 to as much as 100 
percent is assigned by using a schedule for evaluating 
disabilities, and that VA considers the nature and symptoms 
of the condition, the severity and duration of the symptoms, 
and their impact upon employment.  The letter also provided 
examples of the types of evidence the Veteran could submit 
in support of his claim.  Finally, the letter provided 
notice of the Veteran's and VA's respective responsibilities 
for obtaining different types of evidence.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had an opportunity to respond 
with additional argument and evidence before his claim was 
subsequently readjudicated in a May 2007 rating decision, as 
well as a January 2008 Board decision and October 2009 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, in a 
November 2009 letter, the Veteran indicated that he had no 
additional information or evidence to submit in support of 
his claim.  The Board concludes that the duty to notify has 
been satisfied. 

The Board notes that the case of Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008) was recently overruled insofar as it 
requires notice regarding the impact of the Veteran's 
disability on daily life and the rating criteria specific to 
the Veteran's claim.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Any error relating to these 
notice elements is harmless. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio, supra.  This requirement was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.   Private medical records 
identified by the Veteran have also been obtained, to the 
extent possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board 
concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's 
behalf.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
April 2007 and July 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
finds that the VA examinations obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the medical records in the Veteran's claims file as well 
as a thorough examination of the Veteran.  Moreover, there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disability 
since he was last examined in July 2009.  See 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 30 percent 
for osteoarthritis of the right knee, status post total knee 
replacement, effective February 1, 2008, is denied. 

Entitlement to a separate, 10 percent disability rating for 
instability of the right knee, effective February 1, 2008, 
is granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


